Case: 11-12716       Date Filed: 08/03/2012        Page: 1 of 12


                                                                                    [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________

                                No. 11-12716 ; 11-12802
                              ________________________

         D.C. Docket Nos. 1:10-cr-20906-MGC-1 ; 1:10-cr-20907-MGC-1

UNITED STATES OF AMERICA,
                        llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellee,
                             versus

ALCATEL-LUCENT FRANCE, SA,
f.k.a. Alcatel CIT, S.A.,
ALCATEL-LUCENT TRADE INTERNATIONAL, A.G.,
f.k.a. Alcatel Standard, A.G., ALCATEL CENTROAMERICA, S.A.,
f.k.a. Alcatel de Costa Rica, S.A.,
                                llllllllllllllllllllllllllllllllllllllllDefendants - Appellees,
INSTITUTO COSTARRICENSE DE ELECTRICIDAD,

                              llllllllllllllllllllllllllllllllllllllllInterested Party - Appellant.
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________
                                  (August 3, 2012)

Before WILSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

       In this consolidated appeal, Instituto Costarricense de Electricidad appeals
              Case: 11-12716     Date Filed: 08/03/2012   Page: 2 of 12

the District Court’s denial of its asserted right to victim status under the Crime

Victims’ Rights Act (CVRA), 18 U.S.C. § 3771, and seeks restitution. After

thorough review of the record, and with the benefit of oral argument, we conclude

that we lack jurisdiction to hear the appeal.

                                          I.

      In December 2010, the United States filed a criminal information against

Alcatel-Lucent, charging it with violating provisions of the Foreign Corrupt

Practices Act (FCPA), 15 U.S.C. § 78dd-1. The government simultaneously filed

criminal informations against three subsidiaries of Alcatel-Lucent—Alcatel-

Lucent France, Alcatel Lucent Trade International, and Alcatel Centroamerica (the

Subsidiaries)—charging them with conspiracy to violate the FCPA’s accounting

and anti-bribery provisions. In February 2011, Alcatel-Lucent entered into a

deferred prosecution agreement and factual proffer with the United States. The

agreement deferred prosecution for three years, subject to Alcatel-Lucent’s

compliance with specific reforms in its accounting and oversight controls, and

required Alcatel-Lucent to pay a penalty of $92 million. Also in February 2011,

the Subsidiaries each pleaded guilty to one count of conspiracy to violate the anti-

bribery and accounting provisions of the FCPA, accepting the facts of the criminal

informations as true.

                                          2
             Case: 11-12716     Date Filed: 08/03/2012   Page: 3 of 12

      The facts proffered in Alcatel-Lucent’s deferred prosecution agreement

identified appellant Instituto Costarricense de Electricidad (ICE). According to

the proffer, ICE is a wholly state-owned Costa Rican telecommunications

company responsible for “awarding and administering public tenders for

telecommunications contracts.” Alcatel-Lucent admitted that it hired and paid

unusually large fees to “consultants,” who in turn curried favor with ICE officials

and board members to secure telecommunications contracts by offering direct

bribes or kickbacks from any contracts awarded by ICE to Alcatel-Lucent or its

subsidiaries. The criminal informations filed against the Subsidiaries also set out

that high-ranking ICE officials and board members accepted bribes and kickbacks

in exchange for awarding lucrative contracts to the Subsidiaries.

      At a status conference in the District Court in March 2011, counsel for ICE

requested an opportunity to be heard. ICE asserted that it was entitled to certain

rights under the Crime Victims’ Rights Act, 18 U.S.C. § 3771. The District Court

ordered a presentence report on ICE’s purported victim status, and granted ICE an

opportunity to make a presentation to the Probation Office. In May 2011, ICE

filed a “Petition for Relief Pursuant to 18 U.S.C. § 3771(d)(3) and Objection to

Plea Agreements and Deferred Prosecution Agreement” in both cases. ICE sought

“protection of its rights as a victim of the Alcatel-Lucent Defendants” pursuant to

                                         3
              Case: 11-12716    Date Filed: 08/03/2012    Page: 4 of 12

the Crime Victims’ Rights Act (CVRA), 18 U.S.C. § 3771, the Mandatory Victims

Restitution Act (MVRA), 18 U.S.C. § 3663A, and the Victim Witness Protection

Act (VWPA), 18 U.S.C. § 3664. It requested that the District Court issue an order

declaring it a victim of Alcatel-Lucent and the Subsidiaries’ criminal conduct,

pursuant to the CVRA. On June 1, 2011, the District Court held a change of plea

and sentencing hearing in both cases during which it addressed ICE’s alleged

victim status, and granted ICE an opportunity to present its arguments. At the

close of ICE’s argument, the Court determined that ICE was not a victim under the

CVRA, citing the “pervasiveness of the illegal activity” among ICE officers and

board members.

      The Court then accepted the guilty pleas of the Subsidiaries, having already

accepted the deferred prosecution agreement with Alcatel-Lucent. The guilty

pleas did not include an award of restitution.

      On June 10, 2011, ICE timely appealed the District Court’s June 1 oral

ruling denying its petition for victim status in both cases. Then on June 15, ICE

filed in this Court a petition for writ of mandamus in each case, pursuant to a

provision of the CVRA, 18 U.S.C. § 3771(d)(3). On June 17, 2011, two-judges of

this Court consolidated the two CVRA petitions and denied relief. The panel

concluded that the District Court “did not clearly err in finding that [ICE] actually

                                          4
             Case: 11-12716     Date Filed: 08/03/2012   Page: 5 of 12

functioned as the offenders’ coconspirator. The district court identified the

pervasive, constant, and consistent illegal conduct” by members of ICE’s board

and management. ICE moved for reconsideration, which another two-judge panel

denied.

                                         II.

      In this consolidated appeal, the government and Alcatel-Lucent filed

motions to dismiss ICE’s appeals for lack of jurisdiction. These motions raise

similar arguments—that non-party crime victims may not appeal the final

judgment in a criminal case, and that the CVRA only allows purported victims to

challenge the denial of victim status through a writ of mandamus. The

government also argues that this Court lacks jurisdiction under 28 U.S.C. § 1291

to hear the appeal in the case involving Alcatel-Lucent, Case No. 11-12802,

insofar as no final judgment has been entered in that case.

      This Court reviews in the first instance whether ICE may appeal a district

court’s denial of victim status under the CVRA, 18 U.S.C. § 3771, and whether

jurisdiction exists under 28 U.S.C. § 1291.

      To begin, we recognize that the District Court has not entered a final

judgment in the case against Alcatel-Lucent. Rather, the Court approved a

deferred prosecution agreement, such that neither conviction nor sentencing has

                                         5
                Case: 11-12716        Date Filed: 08/03/2012        Page: 6 of 12

occurred. Therefore, we lack jurisdiction under § 1291 to hear the appeal as to

Case No. 11-12802.1

       Turning to Case No. 11-12716, involving the Subsidiaries, the CVRA

provides crime victims with a list of rights, including the right to timely notice of

any proceeding involving the accused, the right not to be excluded from these

proceedings, the right to be reasonably heard at sentencing, and the right “to full

and timely restitution as provided in law.” 18 U.S.C. § 3771(a). Under a

subsection entitled, “Enforcement and limitations,” the CVRA explains: “[i]f the

district court denies the relief sought, the movant may petition the court of appeals

for a writ of mandamus.” Id. § 3771(d)(3). The CVRA also provides that “[i]n

any appeal in a criminal case, the Government may assert as error the district

court’s denial of any crime victim’s right in the proceeding to which the appeal

relates.” Id. § 3771(d)(4). The CVRA defines a “crime victim” as “a person

directly and proximately harmed as a result of the commission of a Federal


       1
          ICE’s eleventh-hour argument that we have jurisdiction under the collateral order
doctrine fails. Under this doctrine, a litigant may appeal a non-final order if the order “(1)
conclusively determine[s] the disputed question; (2) resolve[s] an important issue completely
separate from the merits of the action; and (3) [is] effectively unreviewable on appeal from a
final judgment.” See Hofmann v. De Marchena Kaluche & Asociados, 642 F.3d 995, 997 (11th
Cir. 2011) (reciting test for collateral order doctrine). Here, ICE cannot satisfy the second prong,
because the issue of restitution is part and parcel of the criminal sentence that may or may not
ultimately be imposed on Alcatel-Lucent. See United States v. Siegel, 153 F.3d 1256, 1259
(11th Cir. 1998); United States v. Logal, 106 F.3d 1547, 1552 (11th Cir. 1997).


                                                 6
              Case: 11-12716     Date Filed: 08/03/2012    Page: 7 of 12

offense.” Id. § 3771(e).

      Whether we have jurisdiction to hear an appeal from a victim in a criminal

case is not a matter of first impression in this Circuit. In United States v. Franklin,

792 F.2d 998 (11th Cir. 1986), we held that one of the CVRA’s predecessor

statutes, the Victim and Witness Protection Act of 1982 (VWPA), 18 U.S.C.

§ 3664, did not permit a non-party to appeal a sentence in a criminal proceeding.

Franklin, 792 F.2d at 999–1000. As we explained there, “[a]ppellant cites no

statute, including the Act, and we find none, that would give us the authority to

entertain an appeal by a victim . . . who was not a party to the sentencing

proceeding in the district court. Accordingly, we must dismiss appellant’s appeal

for want of jurisdiction.” Id. Roughly seven years later in United States v.

Johnson, 983 F.2d 216 (11th Cir. 1993), we again held that the VWPA did not

provide crime victims with a private remedy to sue, such that crime victims lacked

standing to appeal from criminal proceedings. Id. at 219. We explained that

“generally a citizen lacks standing to contest the policies of a prosecuting attorney

when the citizen has not been prosecuted or threatened with prosecution.” Id. In

the absence of a private remedy under the VWPA, we held that the victim was a

“collateral entity to the proceeding” and her interests were “separate and distinct

from the interests of the government and [the defendant] in this criminal case.” Id.

                                           7
              Case: 11-12716     Date Filed: 08/03/2012   Page: 8 of 12

      More recently, three of our sister circuits have held that the CVRA does not

displace the default rule that crime victims, as non-parties to the criminal action,

lack standing to appeal the defendant’s sentence. See United States v. Monzel,

641 F.3d 528, 542 (D.C. Cir. 2011); United States v. Aguirre-Gonzalez, 597 F.3d

46, 54–55 (1st Cir. 2010); United States v. Hunter, 548 F.3d 1308, 1311–12 (10th

Cir. 2008). We find these cases persuasive. Indeed, the very structure of the

CVRA indicates that a writ of mandamus is a crime victim’s sole avenue for

appellate review. Section 3771(d)(3) provides that “the movant may petition the

court of appeals for a writ of mandamus.” 18 U.S.C. § 3771(d)(3) (emphasis

added). Section 3771(d)(4) provides that “[i]n any appeal in a criminal case, the

Government may assert as error the district court’s denial of any crime victim’s

right.” Id. § 3771(d)(4) (emphasis added). Under established principles of

statutory construction, where Congress provides for express avenues of judicial

relief, it intends to exclude other similar avenues. See Christian Coal. of Fla., Inc.

v. United States, 662 F.3d 1182, 1193 (11th Cir. 2011). Here, the CVRA

expressly identifies the avenues of appellate review of a district court’s denial of

restitution or crime victim status, and neither of those avenues entitles a crime

victim to direct appeal.

      ICE’s argument that Franklin does not control here is unavailing. Even

                                          8
              Case: 11-12716     Date Filed: 08/03/2012    Page: 9 of 12

though Franklin addressed a predecessor statute to the CVRA, the Court based the

absence of appellate jurisdiction on the underlying rule of criminal procedure that

crime victims, as non-parties, cannot appeal from sentences imposed in criminal

proceedings. Thus, the scope of the holding as to the absence of appellate

jurisdiction extends beyond the particular statute at issue in Franklin, as this Court

later affirmed in Johnson. ICE advances another strategy to avoid application of

Franklin. It correctly asserts that the Court in Franklin expressly refused to

address: 1) whether a crime victim has an implied statutory right to intervene in a

sentencing proceeding; and 2) whether a victim who has such a right may directly

appeal the denial of intervention, or if intervention is successful, the denial of a

restitution award. 792 F.2d at 1000. However, Franklin’s reservation of these

issues does little for ICE, unless it can demonstrate that intervention is available

under the CVRA.

      ICE does not clear this obstacle. The CVRA never uses the word

“intervene.” See 18 U.S.C. § 3771. From this it follows that the statute does not

expressly authorize intervention by crime victims. See Brandt v. Gooding, 636

F.3d 124, 136 (4th Cir. 2011) (holding that the CVRA’s plain language does not

permit intervention). Neither do we find any basis for reading an implied right of

intervention into the CVRA. The rights that the CVRA enumerates—e.g., the

                                           9
              Case: 11-12716     Date Filed: 08/03/2012   Page: 10 of 12

right to timely notice, the right to attend proceedings, the right to be heard during

proceedings, the right to confer with prosecutor—do not vest a victim with a

substantive interest in the outcome of a sentencing proceeding. See 18 U.S.C.

§ 3771(a). The closest that the CVRA comes to establishing a substantive right is

under § 3771(a)(6), which grants the victim “[t]he right to full and timely

restitution as provided in law.” Id. § 3771(a)(6) (emphasis added). However, the

qualification, “as provided in law,” suggests that § 3771(a)(6) does not otherwise

alter the background principles of criminal law and procedure with regard to

restitution. And as we noted in Johnson, these underlying principles do not afford

a crime victim a substantive interest in the outcome of a criminal trial. Johnson,

983 F.2d at 219 (stating that a crime victim’s interests are “separate and distinct

from the interests of the government and [the defendant]”). Thus, there is no clear

basis for reading an implied right of intervention into the CVRA, such that the

default rule of Franklin still applies.

      As a final matter, ICE points out that some circuits have carved out

exceptions to this default rule of criminal procedure. See, e.g., In re Siler, 571

F.3d 604, 608–09 (6th Cir. 2009) (allowing crime victims to appeal district court’s

denial of their request for criminal defendants’ presentence reports); United States

v. Perry, 360 F.3d 519, 523–24 (6th Cir. 2004) (allowing victim to appeal district

                                          10
               Case: 11-12716        Date Filed: 08/03/2012       Page: 11 of 12

court’s cancellation of a lien that victim had obtained against defendant’s property

pursuant to a previously entered restitution award); Doe v. United States, 666 F.2d

43, 45–46 (4th Cir. 1981) (allowing victim in a rape prosecution to appeal

admission of evidence concerning her prior sexual activity).2 However, as the

D.C. Circuit explained, none of these cases actually allow a crime victim to appeal

the imposition or denial of a restitution award. Monzel, 641 F.3d at 541; see also

Hunter, 548 F.3d at 1314 (noting that these cases “all related to specific trial issues

and did not disturb a final judgment”). In contrast to these other cases, ICE here

asks this Court to reverse the District Court and impose a restitution award. Thus,

these cases have no application here.

       In short, we believe that Franklin and Johnson solidified the default rule in

this circuit that crime victims have no standing to appeal a defendant’s sentence in

a criminal proceeding. See Johnson, 983 F.2d at 219; Frankin, 792 F.2d at

999–1000. We also agree with the Tenth, First and D.C. Circuits that the CVRA

has not displaced this default rule. This being the case, we conclude that Franklin

and Johnson apply with full force to the facts here.

                                               III.


       2
          While the Third Circuit has allowed a victim to directly appeal the amount of a
restitution award in United States v. Kones, 77 F.3d 66, 68 (3d Cir. 1996), the Court did not
analyze the jurisdictional issue at all. Thus, we do not find this authority persuasive.

                                                11
            Case: 11-12716    Date Filed: 08/03/2012   Page: 12 of 12

      Because we lack jurisdiction to hear ICE’s direct appeal under the Crime

Victims’ Rights Act, we dismiss the appeal.

      DISMISSED.




                                       12